                              UNITED STATES DISTRICT COURT
                                      NEW MEXICO


  JAVIER CHAVEZ                              )
                                             )
         Plaintiff                           )
                                             )
  v.                                         )       Case No. 19-cv-0997 KWR/SMV (DNM)
                                             )
  C.R. BARD, INC. and                        )
  BARD PERIPHERAL VASCULAR,                  )
  INC.                                       )
                                             )
         Defendants.                         )
                                             )


                     ORDER GRANTING UNOPPOSED MOTION TO STAY
                        DISCOVERY AND PRE-TRIAL DEADLINES

         THIS MATTER having come before the Court on the Plaintiff’s Unopposed Motion to

  Stay Discovery and Pre-Trial Deadlines, and the Court having considered such unopposed motion

  and being otherwise advised in the premises, finds the unopposed motion well taken and shall be

  GRANTED. IT IS THEREFORE ORDERED that discovery and Pre-Trial Deadlines be suspended

  up to and including May 20th, 2020.


  IT IS SO ORDERED.



                                                        _____________________________
                                                        Honorable Stephan M. Vidmar


    Submitted By:
/s/ Adam W. Krause
Adam W. Krause MO # 67462
Krause and Kinsman, LLC
4717 Grand Ave., Suite 250
Kansas City, Missouri 64112
(T) 816-760-2700
(F) 816-760-2800
adam@krauseandkinsman.com

Electronically Approved on 2/10/2020 By:

/s/ Philip M. Busman
Philip M. Busman
Nelson Mullins
Phil.busman@nelsonmullins.com
1010 Constitutional Ave., NW Suite 900
Washington, D.C., 20001
Phone: 202-689-2988
Fax: 202-689-2860
